            Case 4:20-cv-01680 Document 11 Filed on 07/07/20 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              July 07, 2020
GABRIELA DEL CASTILLO                                                      David J. Bradley, Clerk




                    in limine

                                           IN LIMINE




 7/7/2020
